Exhibit 99.1 ITW NEWS RELEASE ITW Reports 2012 First Quarter Diluted Income Per Share from Continuing Operations of $0.97; Total Revenues Grow 6.4 Percent and Organic Revenues Increase 3.2 Percent; Company Repurchases $474 Million of Shares;Company Raises Full-Year Earnings Per Share Range to $4.14 to $4.38 GLENVIEW, ILLIN0IS—April 24, 2012—Illinois Tool Works Inc. (NYSE: ITW) today reported first quarter 2012 diluted income per share from continuing operations of $0.97. Excluding a one-time tax benefit of $0.33 associated with an Australian tax matter in the 2011 first quarter, diluted income per share from continuing operations in the 2012 first quarter increased 10.2 percent versus the year-ago period. First quarter 2012 financial and operating highlights versus the 2011 first quarter included: ·Total revenues of $4.55 billion increased 6.4 percent. ·Organic or base revenues grew 3.2 percent, with North American organic revenues increasing 6.6 percent and international organic revenues were essentially flat. European organic revenues decreased 1.2 percent while Asia Pacific organic revenues grew 3.1 percent. ·Acquisitions net of divestitures added 4.4 percent to revenues while currency translation negatively impacted revenues by 1.3 percent. ·Operating income of $705.0 million grew 7 percent. ·Operating margins of 15.5 percent improved 10 basis points. ·Total revenues for the Power Systems and Electronics segment increased 11.1 percent. Segment organic revenues grew 6.9 percent due to the ongoing strength of the worldwide welding businesses. Due to strong demand from heavy equipment manufacturers and energy producers, organic revenues for worldwide welding grew 18.6 percent. The Company’s electronics businesses were hampered by weak worldwide consumer demand and related inventory destocking. Total electronics organic revenues declined 10.5 percent. Segment operating margins totaled 21.4 percent. ·The Company returned more than $600 million to shareholders through share repurchase of $474 million and dividends paid of $174 million.At the end of the first quarter, the Company had $3.4 billion remaining in its share repurchase authorization. ·The Company continued to divest non-core assets as part of its longer-term portfolio strategy.ITW concluded the sale of its $375 million finishing business to Graco Inc. on April 2, 2012, in a $650 million cash transaction.The estimated pre-tax gain of $450 million will be recorded in the second quarter as part of discontinued operations. “Our strong first quarter operating performance reflects a number of ITW attributes: balanced geographic footprint, our established 80/20 operating discipline and our return-based approach to allocating cash to both our businesses and our shareholders,” said David B. Speer, chairman and chief executive officer. “Both our first quarter earnings and operating margins exceeded our expectations and our return on invested capital was within our target range.Despite uneven end market demand in Europe, we remain optimistic about our full-year prospects.” Largely due to better-than-expected first quarter results and share repurchase activity, the Company is raising its forecast for 2012 full-year diluted income per share from continuing operations. The Company expects full-year guidance to be in the range of $4.14 to $4.38 versus the prior forecasted range of $4.02 to $4.26. Full-year revenue growth is expected to be in a range of 5.0 percent to 7.0 percent. For the 2012 second quarter, the Company is forecasting diluted income per share from continuing operations to be in the range of $1.08 to $1.16 and assumes a total revenue growth range of 3.5 percent to 6.0 percent. This earnings release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements regarding diluted income per share from continuing operations and total revenue growth. These statements are subject to certain risks, uncertainties and other factors which could cause actual results to differ materially from those anticipated. Such factors include those contained in ITW’s 2011 Form 10-K. Celebrating its 100-year anniversary in 2012, ITW is a Fortune 200 global diversified industrial manufacturer of value-added consumables and specialty equipment with related service businesses. The Company focuses on profitable growth and strong returns across worldwide platforms and businesses. These businesses serve local customers and markets around the globe, with a significant presence in developed as well as emerging markets. ITW’s revenues totaled $17.8 billion in 2011, with more than half of these revenues generated outside of the United States. CONTACT: John L. Brooklier, 847-657-4104 or jbrooklier@itw.com ILLINOIS TOOL WORKS INC. AND SUBSIDIARIES STATEMENT OF INCOME (UNAUDITED) (In millions except per share amounts) THREE MONTHS ENDED MARCH 31, Operating Revenues $ $ Cost of revenues Selling, administrative, and research and development expenses Amortization of intangible assets 72 55 Operating Income Interest expense ) ) Other income (expense) 8 6 Income from Continuing Operations Before Income Taxes Income Taxes 15 Income from Continuing Operations Income from Discontinued Operations 15 17 Net Income $ $ Income Per Share from Continuing Operations: Basic $ $ Diluted $ $ Income Per Share from Discontinued Operations: Basic $ $ Diluted $ $ Net Income Per Share: Basic $ $ Diluted $ $ Shares outstanding during the period: Average Average assuming dilution ESTIMATED FREE OPERATING CASH FLOW THREE MONTHS ENDED MARCH 31, Net cash provided by operating activities $ $ Less:Additions to plant and equipment ) ) Free operating cash flow $ $ 56 ILLINOIS TOOL WORKS INC. AND SUBSIDIARIES STATEMENT OF FINANCIAL POSITION (UNAUDITED) (In millions) MARCH 31, DECEMBER 31, ASSETS Current Assets: Cash and equivalents $ $ Trade receivables Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale Total current assets Net plant and equipment Investments Goodwill Intangible assets Deferred income taxes Other assets $ $ LIABILITIES and STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ $ Accounts payable Accrued expenses Cash dividends payable Income taxes payable 39 57 Deferred income taxes 5 5 Liabilities held for sale 98 Total current liabilities Noncurrent Liabilities: Long-term debt Deferred income taxes Other liabilities Total noncurrent liabilities Stockholders’ Equity: Common stock 5 5 Additional paid-in-capital Income reinvested in the business Common stock held in treasury ) ) Accumulated other comprehensive income Noncontrolling interest 17 17 Total stockholders' equity $ $ ILLINOIS TOOL WORKS INC. AND SUBSIDIARIES GAAP TO NON-GAAP RECONCILIATION (In millions except per share amounts) Three Months Ended March 31 Increase/(Decrease) Income from Continuing Operations $ $ )% Adjustment for Q1 2011 Australian tax matter — ) Income from Continuing Operations adjusted to exclude Q1 2011 tax matter* $ $ % Diluted EPS from Continuing Operations $ $ )% Adjustment for Q1 2011 Australian tax matter — ) Diluted EPS from Continuing Operations adjusted to exclude Q1 2011 tax matter* $ $ % Tax Rate % % pts Adjustment for Q1 2011 Australian tax matter % % Tax Rate adjusted to exclude Q1 2011 tax matter* % % 0 pts *Q1 2011 excludes a $165.9 million tax benefit, or $0.33 per share, associated with an Australian tax matter. ILLINOIS TOOL WORKS INC. SEGMENT DATA FIRST QUARTER 2012 (In Millions) Current Quarter F/(U) 2011 % Transportation Revenues 84 % Operating income 14 % Op margin % % Change in margin % vs prior year pts Power Systems & Electronics Revenues 79 % Operating income 20 % Op margin % % Change in margin % vs prior year pts Industrial Packaging Revenues 20 % Operating income 68 7 % Op margin % % Change in margin % vs prior year pts Food Equipment Revenues — )% Operating income 76 9 % Op margin % % Change in margin % vs prior year pts Construction Products Revenues 5 % Operating income 36 ) )% Op margin % % Change in margin % vs prior year )pts Polymers & Fluids Revenues 16 % Operating income 46 5 % Op margin % % Change in margin % vs prior year pts Decorative Surfaces Revenues 7 % Operating income 36 2 % Op margin % % Change in margin % vs prior year pts All Other Revenues 58 % Operating income (1 ) )% Op margin % % Change in margin % vs prior year )pts Intercompany Revenues ) 6 As Reported on the Statement of Income Revenues % Operating income 46 % Op margin % % Change in margin % vs prior year pts
